    Case 2:20-cv-10294-ODW-AFM Document 13 Filed 11/19/20 Page 1 of 1 Page ID #:106



            1
                                                                                  JS-6
            2

            3

            4

            5                       UNITED STATES DISTRICT COURT
            6                      CENTRAL DISTRICT OF CALIFORNIA
            7

            8   MARIA OCASIO,                             CASE 2:20-cv-10294 ODW(AFMx)
            9                      Plaintiff,             ORDER RE: STIPULATION
                                                          REMANDING BACK TO STATE
        10      v.                                        COURT
        11      WALMART INC. AND DOES 1 TO
                50, Inclusive,                            Courtroom:        5D
        12                                                District Judge: Otis D. wright, II
                                   Defendants.            Magistrate Judge: Alexander F.
        13                                                McKinnon
                                                          Complaint Filed: June 16, 2020
        14                                                Trial Date:
        15

        16            Upon consideration of Plaintiff MARIA OCASIO and Defendant
        17      WALMART INC.’s Joint Stipulation to Remand Matter to State Court, and good
        18      cause showing,
        19            IT IS HEREBY ORDERED THAT:
        20            1.    Effective immediately, the matter herein shall be remanded to the
        21                  Superior Court of State of California, County of Ventura.
        22            2.    Plaintiff shall waive the right to costs incurred to bring forth the
        23      Motion to Remand in exchange for the Parties’ stipulation to remand to State Court.
        24

        25
                Dated: November 19, 2020         _____________________________________
        26
                                                 HONORABLE OTIS D. WRIGHT, II
        27                                       UNITED STATES DISTRICT JUDGE
        28
2354-9298
                                                        1
                                                 [PROPOSED] ORDER RE: STIPULATION TO REMAND
                                                                   CASE NO. 2:20-CV-10294 ODW
